Motion Granted; Order filed October 10, 2013




                                      In The

                       Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00773-CR
                                ____________

                   EXPARTE STEPHEN KYLE HELMCAMP


                         On Appeal from the County Court
                             Colorado County, Texas
                          Trial Court Cause No. 21,179-A


                                    ORDER

      Appellant is represented by retained counsel on appeal, Nancy B. Barohn.
On February 6, 2013, counsel filed a motion to withdraw as appellate counsel
because appellant appears to have abandoned his appeal. Accordingly, we enter
the following order.

      We ORDER the judge of the County Court to consider counsel’s request to
withdraw.   It is a well established principle of federal and state law that no
constitutional right to counsel exists on a writ of habeas corpus. Ex parte Graves,
70 S.W.3d 103, 110 (Tex. Crim. App. 2002). If current counsel is permitted to
withdraw, the judge shall (1) conduct a hearing, at which appellant, appellant’s
counsel, and state’s counsel shall participate, either in person or by video
teleconference, to determine whether appellant desires to prosecute his appeal; and
(2) prepare a record, in the form of a reporter’s record, of the hearing. The judge
shall see that a record of the hearing is made, shall make findings of fact and
conclusions of law, and shall order the trial clerk to forward a transcribed record of
the hearing, a videotape or compact disc, if any, containing a recording of the
video teleconference, and a supplemental clerk’s record containing the findings
and conclusions. If appellant is unavailable, the judge shall make appropriate
findings. Those records shall be filed with the clerk of this court on or before
November 7, 2013.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings and recommendations are filed in this Court. The Court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the Court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this Court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.

      It is so ORDERED.



                                       PER CURIAM